[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AS TO
I. Plaintiff's Motion of October 14, 1999 to Open Judgment and Reconsideration.
II. Plaintiff's Motion to Modify Judgment to Assess Offer of Judgment of September 30, 1999.
III. Defendant's Motion to Open Judgment and for Remittitur of October 25, 1999.        ________________________________________________________
I. As to the Motion to Open Judgment and Reconsideration, October 14, 1999, the judgment of September 24, 1999 is amended as follows: to add $1,546.50 as regards Change Order Requests 27, 35 and 44 as set out in Plaintiff's motion of October 14, 1999.
II. As to Modify Judgment re: Offer of Judgment, the Plaintiff as of record appears, filed a Motion for Offer of Judgment in the amount of $625,000 on March 18, 1996, which filing was within 18 months of the filing of the complaint on January 31, 1996 pursuant to Sec. 52-192(a)(b) C.G.S. The Plaintiff having recovered a judgment, in the amount of $724,965.52, as amended by this memorandum, is entitled to interest on said judgment in the amount of $396,025.15. (Interest at statutory interest of 12% from January 31, 1996 to December 3, 1999).
The court also pursuant to Sec. 52-192(a)(b) awards attorney's fees in the amount of $350.00.
Accordingly, the judgment of the court filed on September 24, 1999 is amended to award the Plaintiff the total sum of $1,121,340.60. CT Page 15597
III. As to the Defendant's Motion to Open Judgment and for Remittitur dated October 25, 1999, this motion is denied.
After consideration of this motion and the defendant's memorandum as attached thereto, the court notes that its memorandum as filed addresses with evidentiary references the specific claims of the plaintiff as to its damages as well as the specific responses thereto by the defendant.
The court is of the opinion that the memorandum as filed adequately reflects the court's determination as to the claims of the parties.
BY THE COURT,
George W. Ripley II Judge Trial Referee